EXHIBIT12.1 SanDisk Corporation Computation of Ratio ofEarnings to Fixed Charges Fiscal Years Ended Nine Months Ended December 28, 2003 January 2, 2005 January 1, 2006 December 31, 2006 December 30, 2007 September 28, 2008 Computation of Earnings: Earnings (loss) before provision for income taxes $ 241,881 $ 423,200 $ 613,307 $ 430,708 $ 398,416 $ (300,539 ) Fixed charges 8,565 9,725 1,801 11,934 19,323 13,739 Equity incomefrom 50%-or-less-owned affiliates (148 ) (659 ) (718 ) (2,498 ) (5,840 ) (2,254 ) Adjusted Earnings $ 250,298 $ 432,266 $ 614,390 $ 440,144 $ 411,899 $ (289,054 ) Computation of Fixed Charges: Interest expense $ 7,640 $ 8,526 $ 17 $ 9,506 $ 16,339 $ 11,755 Interest relating to lease guarantee of 50%-or-less-owned affiliates – – 538 – 615 – Interest portion of operating lease expense 925 1,199 1,246 2,428 2,369 1,984 Fixed Charges $ 8,565 $ 9,725 $ 1,801 $ 11,934 $ 19,323 $ 13,739 Ratio of earnings to fixed charges(1) 29.2x 44.4x 341.1x 36.9x 21.3x – (1) Computed by dividing (i) earnings before taxes adjusted for fixed charges by (ii) fixed charges which include interest expense plus amortization of debt issuance costs, the portion of rent expense under operating leases deemed to be representative of the interest factor and interest relating to lease guarantees of 50%-or-less-owned affiliates.In the nine months ended September 28, 2008, earnings were insufficient to cover fixed charges by $302.8 million.
